JANVIER, Judge.
On joint motion of counsel for plaintiff-appellant and of counsel for defendant-appellee, who suggest that a decision in this matter is controlled by the decision of th,e Supreme Court rendered on December 12, 1955, in the matter entitled Board of Levee. Commissioners of Orleans Levee District v. Aurianne, 229 La. 83, 85 So.2d 39, and who further suggest that this matter be remanded to the Civil District Court for the Parish of Orleans for the purpose of fixing the value of the property, herein involved,
It is now adjudged that the Board of. Levee Commissioners of the Orleans. Levee District be decreed to be the owner of:
A certain lot of ground and improvements. thereon, situated in the Third District of the City of New Orleans at Milneburg, in square bounded by Marig-ny, Frankfort and Columbia Streets and Elysian Fields Avenue, and which said lot of ground measures. thirty-twó (32). feet no inches front on Marigny Street by a depth of one hundred and twenty-seven (127) feet, ten (10) inches and five (5) lines between equal and parallel lines, and being one-half of original lot Number Eight (8) which said half is that half adjoining lot Number Seven (7) and which is nearer to Columbia Street, and which said half measures as aforesaid thirty-two . (32) feet front on Marigny Street by the depth aforesaid.
It is further ordered, adjudged and decreed that the case be remanded to the Civil District Court for the Parish of Orleans to receive evidence and fix the valuation of the above described property as of the date of its appropriation by the plaintiff, that is, October 21, 1930, and to render judgment accordingly, all in conformity with Article 16, Section 7 of the Louisiana Constitution of 1921, as amended, LSA.
Remanded.